DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-10 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicant’s amendments and arguments overcome the prior art of record.  Consequently, none of the prior art of record or any obvious combination thereof teaches a printer having a first and second printing unit, a protrusion shaped decurling part configured to contact an upper side of the paper, a paper guide part having an inclined surface configured to surface contact with the upper side of the paper wherein a first height from a bottom surface of the housing to a first center of the decurling part is greater than a second height from the bottom surface to an upper end portion of the inclined surface of the paper guide part and wherein the decurling part is configured to press the paper such that a portion of the paper contacted with the decurling part is angled at an obtuse angle.
The previously cited Kimura reference does not furnish an obtuse angle for the paper nor does it have a guide part which has an upper end below the decurling part.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851.  The examiner can normally be reached on M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID H BANH/Primary Examiner, Art Unit 2853